                                 UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF CALIFORNIA                           Nov 26 2019

UNITED STATES OF AMERICA,                                                                     s/ tishaw

                                                               Case No. 19CR3860-LAB

                                            Plaintiff,
                         vs.
                                                               JUDGMENT OF DISMISSAL
LUIS ANGEL RIOS-MANCERA,


                                         Defendant.



IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
☐
      granted the motion of the Government for dismissal of this case, without prejudice; or
☐     the Court has dismissed the case for unnecessary delay; or

☒     the Court has granted the motion of the Government for dismissal, without prejudice; or

☐     the Court has granted the motion of the defendant for a judgment of acquittal; or

☐     a jury has been waived, and the Court has found the defendant not guilty; or

☐     the jury has returned its verdict, finding the defendant not guilty;

☒     of the offense(s) as charged in the Indictment/Information:
      21:841(a)(1) ‐ Possession of Methamphetamine With Intent to Distribute (Felony)




Dated: 11/25/2019
                                                         Hon. Larry Alan Burns
                                                         Chief United States District Judge
